Citation Nr: 1233321	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-03 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as rashes, hives, tinea versicolor, pyoderma, and dermatitis, to include as secondary to in-service radiation exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1964 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction has since been returned to the RO in Nashville, Tennessee.

The record reflects that the RO construed the Veteran's formal service connection claim (VA Form 21-526) as asserting service connection for two discreet skin disorders, one being a skin disorder manifested by rashes and hives and a second being a skin disorder including tinea versicolor, pyoderma, and dermatitis.  However, as the Veteran's statements of record fail reflect that he intended such a differentiation, but rather that he is seeking service connection for a generalized skin disorder that results from his in-service radiation exposure, the Board has according rephrased the issue on appeal.


FINDINGS OF FACT

1.   While the Veteran was exposed to ionizing radiation while on active duty, neither his currently-diagnosed skin disorders of acne and dermatitis, nor any of the variously-diagnosed skin disorders of record, are among the list of enumerated "radiogenic diseases" or presumptive diseases for radiation-exposed Veterans.

2.  The Veteran's service treatment records fail to reflect any treatment for a skin disorder during service, and the Veteran does not report developing a skin disorder until after service.

3.  The Veteran's first post-service treatment of record reflecting his report of any skin abnormalities is in 1997, approximately 29 years after the Veteran's discharge from service.

4.  There is no medical opinion of record suggesting a correlation between any skin disorder and the Veteran's active service or his in-service radiation exposure.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, to include as secondary to in-service radiation exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

VA's notice requirements were addressed by a letter issued in November 2007,  which advised the Veteran of the criteria for establishing service connection on a direct basis and as secondary to ionizing radiation exposure, as well as the evidence he was responsible for obtaining and the evidence VA would obtain on his behalf.  The letter further informed the Veteran of the methods by which VA determines disability ratings and establishes effective dates.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for the equitable resolution of the issue on appeal has been obtained.  The Veteran's service personnel records and his service, VA, and available private treatment records have been obtained.  VA attempted to obtain the Veteran's reported private treatment records from the Chattanooga Skin and Cancer Clinic, but this provider informed VA that the records are unavailable.  The Veteran was also informed of the records' unavailability in the March 2008 rating decision, after which his claim was subsequently readjudicated, as reflected by a January 2009 statement of the case.  Accordingly, the Board concludes that any errors with regard to the manner and timing of the advisal of the unavailability of these records has been rendered harmless.

The Veteran was also offered an opportunity to testify at a hearing before the Board, but he declined the offer.  The Board acknowledges that the Veteran has not been provided with a VA examination or medical opinion with regard to his skin disorder service connection claim.  However, the Board finds that VA's duty to provide the Veteran with such an examination has not been triggered, as the Veteran's claimed condition is neither a form of cancer nor a recognized radiogenic disease, and the evidence of record reflects that he first developed a skin disorder many years after service.  Moreover, there is no medical evidence of record suggesting that the Veteran's claimed skin disorder is either related to radiation exposure or the Veteran's military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Service Connection

Service connection may be granted for disability because of a disease or injury that was incurred or aggravated by service.  38 U.S.C.A. § 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  First, there are certain types of cancer which will be presumptively service connected for radiation-exposed Veterans.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic diseases" which will be service connected provided that certain conditions specified in that regulation are met.  The regulation states that, if the Veteran has one of the radiogenic diseases, the case will be referred to the Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service.  Third, direct service connection can be established by "show[ing] that the disease or malady was incurred during or aggravated by service, a task which includes the difficult burden of tracing causation to a condition or event during service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran contends that he has developed various skin disorders as the result of his in-service radiation exposure.  The Veteran has reported that during his period of service on the Thule Air Base in Greenland, he was involved in the clean-up efforts surrounding the January 1968 crash of a plane transporting nuclear weapons.  While his service personnel records do not specify his involvement in this project nor affirmatively indicate his exposure to radiation during this period of service, the records do confirm his service on the Thule Air Base in  Greenland from May 1967 to May 1968.  Moreover, the Veteran also reports in-service radiation exposure during a diagnostic test in which he was administered a radioisotope in order to determine the nature of a cyst on his neck.  The Veteran's service treatment records confirm this reported in-service radiation exposure, as a January 1965 radioisotope clinic record reflects that the Veteran was administered I-131 (radioiodine) and a related scan to determine whether his neck mass had any functioning thyroid tissue.  Thus, the Board concludes that the record affirmatively reflects the Veteran's in-service radiation exposure. 

The record further reflects that the Veteran is currently-diagnosed with two forms of a skin disorder, namely chronic dermatitis, as reflected in a May 2008 letter from a private physician, and acne, as reflected in the Veteran's VA treatment records.

However, although the record reflects that the Veteran has currently-diagnosed skin disorders and affirmative evidence of his in-service radiation exposure, the Veteran is not entitled to service connection for his claimed condition as secondary to in-service radiation exposure.  In that regard, the Board notes that there are no skin disorders among the list of enumerated diseases in 38 C.F.R. §§ 3.309(d), which outlines the forms of cancer for which presumptive service connection is granted once in-service radiation exposure is established, nor in 3.311(b)(2), which defines radiogenic diseases for the purpose of establishing radiation-related service connection.  Therefore, based on the fact that the Veteran's claimed condition is not a form of cancer or any other recognized radiogenic disease, the Board need not further consider the Veteran's theory that he developed a skin disorder as a result of exposure to ionizing radiation, unless there is competent evidence indicating such a relationship.  

However, the record does not contain any competent evidence or medical opinions suggesting such a nexus.  Specifically, the Veteran's dermatological treatment of record does not suggest that the Veteran's skin disorders are related to radiation exposure, and the May 2008 private physician's letter does not reflect that practioner's medical opinion that the Veteran's skin disorders are radiation-related.  Rather, the private physician merely transcribes the Veteran's reported history of radiation exposure and recites his post-service dermatological disorders, offering no medical opinion regarding the etiology of these disorders.  Moreover, while the Veteran himself relates his history of post-service dermatological problems to his in-service radiation exposure, establishing a medical relationship between a disease and radiation exposure is a matter requiring expert medical knowledge.  Therefore, the Veteran, as a lay person, does not have the medical expertise to establish such a relationship.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues); c.f. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (distinguishing  situations in which a layperson is competent to identify the medical condition). 

Additionally, the evidence of record does not establish the Veteran's entitlement to service connection on a direct basis.  The Veteran's service treatment records fail to reflect any dermatological complaints or references to any dermatological disorders.  Moreover, no abnormalities of the Veteran's skin were noted during the Veteran's separation medical examination report, nor reported by the Veteran in his corresponding medical history report.  Rather, while the Veteran's medical treatment is of record from 1986, the earliest dermatological complaint is reflected in a January 1997 private treatment record.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

Furthermore, the Veteran himself does not report continually experiencing dermatological problems during or since service.  Instead, the Veteran asserts that he was not afforded appropriate protection during his in-service radiation exposure and that, as a result, he developed numerous and varied dermatological problems later in life.  The Veteran has further asserted that his numerous dermatological problems have not been attributed to any known etiology, apparently then extrapolating that these skin disorders must be related to service.  However, as referenced above, while the Veteran is competent to report the onset, continuity, and symptomatology of any dermatological disorders, he is not competent to link these disorders to in-service radiation exposure.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required); but see Jandreau, 492 F. 3d 1372.  Moreover, the lack of a known etiology for the Veteran's various skin disorders does not serve to suggest a link to service or in-service radiation exposure.

In sum, the evidence of record fails to provide a basis for awarding service connection for a skin disorder, either as directly attributable to service or as secondary to in-service radiation exposure.  Therefore, the Veteran's appeal is denied. 



ORDER

Service connection for a skin disorder, to include as secondary to in-service radiation exposure, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


